CHRISONDATH     BADALL

                                T.D.C.J.    NO.   #1329319
                                2400   WALLACE    PACK   RD.

                                NAVASOTA,   TEXAS,   77868


TEXAS COURT OF CRIMINAL APPEALS (CLERK)
P.O.    BOX    12308

AUSTIN, TEXAS,          78711
                                                                             1VED Si
                                                               OTfCC OP CRIMINAL APPI
                                                                       OCT 23 2Q15
RE:    CAUSE NO.       WR-78,218-01



Dear Hon. Clerk;          (Greetings)


      Please find enclosed, the original and (2) copies of Applicant's
Suggestion For Reconsideration on the Court's Own Motion to be
filed    for    review.
                                                  Sincerely Thankful;


                                                  OL^jjjL \**juul~




                                                               This document contains some
                                                               pages that are of poor quality
                                                               at the time ofimaging.
                       TEXAS    COURT
                                         IN


                                        OF
                                              THE


                                              CRIMINAL       APPEALS
                                                                         ^%-°l
                                     AUSTIN,       TEXAS



EX PARTE,     '                               §


BADALL, CHRISONDATH                           §            CAUSE NO. WR-78,218-01


(Applicant)                                   §


                  APPLICANT'S   SUGGESTION         FOR   RECONSIDERATION


     OF COURT'S DISMISSAL OF APPLICANT'S WRIT OF HABEAS CORPUS,

      PURSUANT TO C.C.P.        ART.    11.07/      ON THE COURT'S OWN MOTION



TO   THE   HONORABLE   JUDGES   OF    SAID    COURT:



     NOW COMES,     CHRISONDATH BADALL,            Applicant,    proceeding pro se

in the above styled and numbered cause, respectfully makes his

suggestion for reconsideration of the Court's DISMISSAL of

Applicant's Writ of Habeas Corpus,                  pursuant to V.A.C.C.P. ART.

11.07, on the Court's own motion.                  In support thereof, Applicant,

hereinafter referred to as,             "BADALL," would show the Court the

following:

                                              I.


     Applicant's request for this Court's reconsideration of its

DISMISSAL of Applicant's art. 11.07, Writ of Habeas Corpus, on

its own motion is authorized by T.R.A.P. Rule 79.2(d).




                                              1.
                                II.




  Applicant believes the Court's reconsideration of its DISMISSAL
of Applicant's Application for Writ of Habeas Corpus (11.07)
is required in the interest of justice for the following reason:

   THE CLERK OF THE CONVICTING COURT AND/OR COURT OF CRIMINAL

APPEALS UNREASONABLY DISMISSED APPLICANT'S APPLICATION FOR WRIT

OF HABEAS CORPUS (11.07), IN VIOLATION OF APPLICANT'S DUE PROCESS

RIGHT, PURSUANT TO THE 14TH AMENDMENT TO THE U.S.    CONSTITUTION,

ARTICLE I, §12, OF THE TEXAS CONSTITUTION, TEXAS CODE OF CRIMINAL

PROCEDURE, ART. 1.08, 11.05, 11.07, AND T.R.A.P. RULE 73.1 &j2.


                           RELEVANT   FACTS




   The record reveals that on August 13, 2012,    the Court of

Criminal Appeals received Mr. Badall's Application for Writ of

Habeas Corpus (11.07) in Cause No. WR-78,218-01,    but DISMISSED

the Application for non-compliance on August 22, 2012. See:

(WR-78,218-01)


   At no time prior to the Court's dismissal of Badall's Application
was he notified by either, the Clerk of the convicting Court
or the Clerk of the Court of Criminal Appeals of any defect(s)

within the Application, as required by T.R.A.P. Rule 73.2, nor

was Mr. Badall, or the convicting Court notified of the Court's

dismissal of the Application on August 22, 2012. See: (EXHIBIT-A)

   Due to reason,   the convicting court was not advised of the

dismissal of Badall's Application for Writ of Habeas Corpus,

and believed it was still active,     the convicting court conducted

                                 2.
a "LIVE" evidentiary hearing on June 11, 2013, pursuant to

V.A.C.C.P. art. 11.07, §3(d). The convicting court (75th Judicial

District Court of Liberty, County, Texas), in addition, appointed

Mr. Badall an attorney specifically for the evidentiary hearing

process. See:   (WR-78,218-01)


   After the evidentiary hearing was conducted, counsel for the

state and counsel for Mr.      Badall submitted their Proposed Findings

of Fact and Conclusions of Law for the trial Judge's consideration.


  On September 23,    2013,    the Court of Criminal Appeals received

the Supplemental Clerk's Record from the convicting court, which

included the record of the evidentiary hearing and the Findings

of Fact and Conclusions of Law rendered by the trial judge.


  On February 24,    2015, Mr.    Badall sent a letter to the Court

of Criminal Appeals requesting a status report on his pending

Application for writ of habeas corpus. After no response,      Mr.

Badall sent another letter to the Court of Criminal Appeals,

along with a letter to his appointed attorney, requesting a

status report. See: (EXHIBIT-B)


  On March 27,   2015,   Mr.   Badall's appointed attorney responded

by informing Badall that his Application for Writ of Habeas Corpus

was DISMISSED for NON-COMPLIANCE almost (2) years prior to his

status report request, on August 22, 2012. See: (EXHIBIT-B)


   Mr. Badall, although still not knowing the reason(s) for the

dismissal of his Application,      immediately prepared and submitted

another Application for Writ of Habeas Corpus, pursuant to

                                     3.
V.A.C.C.P.   art.   11.07.



   On June 19, 2015, Mr. Badall's Application for Writ of Habeas

Corpus was again DISMISSED for NON-COMPLIANCE pursuant to T.R.A.P.

Rule 73.2. See:     (EXHIBIT-C)


   As before, Mr.     Badall was not notified by either the Clerk

of the convicting Court,     or the Clerk of the Court of Criminal

Appeals regarding what defects, if any, needed corrected for

compliance with Rule 73. See: (EXHIBIT-A)


                        ARGUMENT    AND   AUTHORITIES




   An application filed under Article 11.07, Texas Code of Criminal

Procedure,   must be filed on the prescribed 11.07 form application.

See: EX PARTE BLACKLOCK, 191 S.W.3d 718,         719 (Tex.Crim.App.   2006)

(citing T.R.A.P. Rule 73.1(a)).


   Pursuant to T.R.A.P. Rule 73.1(c), the person making the

application must provide all information required by the form.

The application must specify all grounds for relief, and must

set forth in SUMMARY :fashion the FACTS supporting each ground.

The application must not cite cases or other law.         Legal citations

and arguments may be made in a separate memorandum. The application

must be typewritten or handwritten legibly.


   As the record reveals,     Mr.   Badall sufficiently complied to

each and every requirement set forth in Rule 73.1(a) through

(d), in-BOTH applications submitted by Badall. See:.(WR-78^218-01).
      Pursuant to T.R.A.P. Rule 73.2,             the Clerk of the convicting

court will not file an application that is not on the form prescribed

by the Court of Criminal Appeals,                and will RETURN THE APPLICATION

TO THE PERSON WHO FILED IT,             with a copy of the original form.

      The Clerk of the Court of Criminal Appeals may,               without filing

an application that does not comply with this rule,                     return it

to the Clerk of the convicting court,               with a notation of the

defect,       AND THE CLERK OF THE CONVICTING COURT WILL            RETURN THE

APPLICATION TO THE PERSON WHO FILED IT,                  with a copy of the official

form.



      As stated previously, Mr.          Badall was never notified by either

Court Clerk that his application had been dismissed on August

22,    2012,    nor was informed for what reason(s)            it was dismissed,

until he       requested a status report on February 24,            2015,    and

March 13,       2015,   etc.   See:   (EXHIBIT-A,   B)


      A question has to be raised as to,             if Mr.   Badall or the trial

judge knew the Application was dismissed on August 22,                     2012,

why then would the trial judge conduct a "live" evidentiary hearing

and enter his Findings of Fact and Conclusions of Law on the

same Application on June 11,             2013?


      Also,    another question must be raised,           if the Clerk of the

convicting Court fulfilled her duties mandated by art. 11.07,

§3(b), and forwarded Badall's Application to the District Attorney,

etc.,    then how did the Court of Criminal Appeals DISMISS Badall's

Application BEFORE any Findings of Fact and Conclusions of Law

were provided to them pursuant to art.               11.07,    §3(d)?

                                           5.
      Mr.    Badall asserts that the record clearly reveals that his

Application filed on April 18, 2012, and/or the Application

dismissed on June 19,          2015,    were in compliance with T.R.A.P.

Rule 73.1(a)-(d), whereas,             the information provided on the application

were typewritten,       the FACTS were in summary form,          and the applications

and memorandums were within the required page limitation.                See:

(WR-78,218-01)



      Article I, §12 of the Texas Constitution states:             "The writ

of habeas corpus is a writ of right and shall never be suspended."

See also: EX PARTE THOMPSON,             273 S.W.3d 177,    181 (Tex.Crim.App.

2008)(The legislature shall enact laws to render the remedy

speedy and effectual) .


      Similarly,    article 1.08, Texas Code of Criminal Procedure,

provides that       "the writ of habeas corpus is a writ.of right and

shall       never be suspended."



      In addition,    the Court of Criminal Appeals,          the District

Courts,       the County Courts,       or any Judge of said Courts,    have

power to issue the writ of habeas corpus;             and it is their duty,

UPON PROPER MOTION,          to grant the writ under the rules prescribed

by law. See: TEX.CODE CRIM.PROC.             ART. 11.05.


      By the Court(s) DISMISSAL of Badall's application(s) for

writ of habeas corpus,.such unreasonable action has placed an

unnecessary burden, delay,             and expense on Mr.   Badall from having

to reproduce copies of exhibits and refiling the application

and    memorandum,    etc.



                                            6.
                                        PRAYER




   For the above and foregoing reasons, Mr. Badall asks this
Court to reconsider its dismissal of his Application(s) for
Writ of Habeas Corpus on the court's own motion, and reinstate
Mr. Badall's Application/memorandum for review of its merits.
Executed on this              \|PVV     day of OcAVspg-vT                2015.

    :„.^jJi ftgjjp.
CHRISONDATH     BADALL

                                         OATH



   I, CHRISONDATH BADALL, do declare under the penalty of perjury
pursuant to Tex.Civ.Prac.Rem. Code, §132.001 - $132,003, that
the facts stated herein my request for the Court's reconsideration

of its dismissal of my application for writ of habeas corpus,

on the court's own motion,            is true and correct.

Executed on this          "\ U V      day of     Oc.-W)\\e.>f    / 2015.


CHRISONDATH     BADALL

                              CERTIFICATE      OF   SERVICE



    I, CHRISONDATH BADALL, do certify that a true and correct

copy of this document was served on Respondent by U.S. Mail,
postage prepaid, addressed to:                                     »,.

Liberty County, Texas, District Attorney                        XfeLdtvy^Lf. BsarkJ^
                                                                CHRISONDATH       BADALL
-1923   Sam   Houston   St.
                                                                T.D.C.J.    NO.    #1329319

Liberty, Texas, 77575                                           ?400 war.r.flCF. pack rd„
                                                                NAVASOTA,    TX.    77868
r   vv\\ &\t
                                VOLUNTARY   AFFIDAVIT




   I, CHRISONDATH BADALL, being of sound mind, and over the age of
(18) years old, make this declaration from personal knowledge,
and under the penalty of perjury:


   I filed my first Application for Writ of Habeas Corpus pursuant
to C.C.P. art.    11.07,       on April 18,   2012. On June 11,   2013,   the
trial judge of the 75th Judicial District Court of Liberty County,
Texas, appointed me an attorney and held an evidentiary hearing
pursuant to trial cause no. CR-24,834-A, and Writ No. WR-78,218-01.


   At no time prior to this evidentiary hearing was I informed
that my application for writ of habeas corpus had been DISMISSED
for NON-COMPLIANCE on August 22, 2012.            I did not learn of this
fact until after requesting a status report from my appointed
attorney, on March 27, 2015. See: (EXHIBIT-B)


   I immediately refiled my application for writ of habeas corpus,
but it was,    AGAIN,    dismissed for non-compliance on June 19,          2015,
unbeknownth to me until obtaining another status report by way
of the inter-net.       See:    (EXHIBIT-C)


                                       OATH




   I, CHRISONDATH BADALL, do declare under the penalty of perjury
that the facts stated herein my Voluntary Affidavit is true and
correct.

Executed on this          \U         day of DcA-PV^esT     / 2015.

    :.j?jl p^./iii
CHRISONDATH    BADALL

T.D.C.J.    NO.#1329319

2400 Wallace    pack    rd.

navasota,    texas,    77868
                                  Stephen C. Taylor
                                     Attorney at Law

                                      P.O.   Box 293
                                Conroe, Texas  77305
                             Voice Mail (800) 223-8308
                                 Fax (936) 539-1079
                           e-mail:   sctaylorl@peoplepc.com


                                     March 27,   2015

Chrisondath Badall
TDC#    1329319
Pack One Unit
2400 Wallace        Pack Rd.
Navasota,        Texas    77868

Re:    Writ No.     WR-78,218-01;      Liberty County

Mr.    Badall:


        Records from the Court of Criminal Appeals               (CCA)   reflect:

                 On 8-13-12 the CCA received an Application for Writ of
        Habeas Corpus from you; assigned caset WR-78,218-01.

             On 8-22-12 the CCA DISMISSED your Application for Writ
        of Habeas Corpus for NON-COMPLIANCE.

                 On 9-23-13 the CCA received the SUPPLEMENTAL CLERK'S
        RECORD from the Liberty County District Clerk's Office,
        which included the record from our hearinqs,               and the
        FINDINGS OF FACT AND CONCLUSIONS OF LAW.                The CCA filed
        the SUPPLEMENTAL CLERK'S RECORD,               but took no action because
        case # WR-78,218-01 had been previously DISMISSED for
        NON-COMPLIANCE.


             On 2-24-15 and 3-13-15 you corresponded with the CCA
        requesting a status update.  On both occasions the CCA
        advised you that case # WR-78,218-01 had been previously
        DISMISSED        for NON-COMPLIANCE.




      ink you,


Stephen C. Tay]
SHARONKELLER                      rirtIm„ _„ /-(_„ __-T . _              * rm^ i v ci                  ABELACOSTA
 presiding judge                  Court o f Criminal appeals                                                clerk
                                                                                                         (512)463-1551
                                        P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS                              A , ,QTnj XRY A C 78T1 1
CHERYL JOHNSON                                  AUb   I IN, 1fcXAS 78711                               SIAN SCHILHAB
MIKE KEASLER
BARBARA P. HERVEY                                                                                      GB^SK^S2?EL
                                                                                                          (512)463-1597
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




                                                     April 01, 2015

   Chrisondath Badall
   320 S. Chestnut St.
   Lufkin, TX 75901



   Re: Badall, Chrisondath
   CCA No. WR-78,218-01
   Trial Court Case No. CR24834-A


   Your letter has been received. Please be advised:

   IMPORTANT:           PLEASE INFORM THIS COURT OF ALL ADDRESS CHANGES IN
   WRITING.


   • To obtain Copies of items requested, contact the State Law Library, Inmate Copy Service, at
          PO Box 12367, Austin Texas 78711-23267. Please be sure to include your full name and any
          aliases, TDCJ number, date of conviction, county of conviction, appeal numberand complete
          mailing address.
   •      Your records will not be returned to you because once records are received in the Court they
          become the permanent records of this Court.
   @ Your application for writ of habeas corpus has been received on Monday, August 13,
          2012.       The status is: DISMISSED -              NON COMPLIANT on August 22, 2012.
          Specifically, facts not set out on the prescribed form.
   •      Neither the Judges nor the staff of the Court can give legal advice. We recommend you
          contact Inmate Legal Services at the Texas Department of Criminal Justice, Institutional
          Division.
                                                                            Sincerely,




                                                                            Abel Acosta. Clerk



                         Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
Court of Criminal Appeals                                                                      Docket Sheet
                                                                                     Case Number WR-78,218-01
                                                                                          Date Filed: 08/13/2012

Style: Badall, Chrisondath


  Original Proceeding:          No

      Case Description:        11.07HC

                               Punishment: 55 YRS         BondAmount:                In Jail: False


 Tnal Court Information
 County                   CourtName            Case #           Judge                     Court Reporter

 Liberty                  75th District Court CR24834-A
 COA Information

 COA Case Number                Published Cite                  COAJudge             Disposition Code

 09-05-00498-CR

  Events and Opinions

  Event Date Stage              Event             Event           Disposition    Grouping           Order        Subrrus
                                                  Description                                   Type             sion

                                                                                                             !             i
  03/13/2015 HABEAS            iSTATUS           1PROSE          iNONCOMP/R i
               CORPUS REC j                                      JETD
               -1107-HC        [        _                                                                   _.„L-e„™       1

 102/24/2015 THABEAS           \STATUS           jPROSE         " rNONCOMP/R !                  i
                                                                                                             I             \
               CORPUS RECj                                        'ETD
 ;           -1107-HC          j           J
  09/23/2013 HABEAS "           jSUPP/CLERK {WRIT
              'CORPUS REC;RECORD
              ,- 1107-HC        )__     __ _     [_- ._
                                                                  NONCOMP/R !                   . NONCOM
  08/22/2012 ^HABEAS               ACTION        ;WRIT
               CORPUS REC TAKEN                                   ETD                             P/RETD
                                                                                •;              S73.1
 !            :-1107-HC                          !
  08/15/2012 (HABEAS            iWRfT            iWRIT
               CORPUS REC "SUBMITTED              j
              j-1107-HC         j                 \_ _
 ''.08/13/2012 [HABEAS          jWRrr            'WRIT
              ' CORPUS REC i RECEIVED
              i-1107-HC




     Renort Preoared on: 3/13/2015 2:33:47 PM                                        1 of 1
  Texas Judicial
  BRANCH



  ; MENU j
  Home
  Courts "

  Rules & Forms"
  Organizations ^
  Publications & Training"
  Programs & Services "
  Judicial Data -'•-•'

  eFile Texas
  Media




 CASE:                   WR-78,218-01
 DATE FILED:             08/13/2012



 CASE TYPE:              11.07 HC



                         BADALL. CHRISONDATH




  APPELLATE BRIEFS



  DATE                         EVENT TYPE      DESCRIPTION        DOCUMENT

 NO BRIEFS.




  CASE EVENTS




http://www.search.txcourts.gov/Case.aspx?cn=WR-78,218-01 &coa=coscca         3/27/2015
DATE                          EVENT TYPE                 DESCRIPTION                DISPOSITION              DOCUMENT^^^
                                                                                                             LETTER
                                                                                    DISMISSED     -   NON-
                              STATUS        (INMATE
03/13/2015                                               PROSE                      COMPLIANCE               [ PDF/57 KB I
                              CORRES)

                                                                                                             LETTER


                                                                                                             I PDF/35 KB 1
                              STATUS         (INMATE                               \ DISMISSED    -   NON-
02/24/2015                                             ; PROSE                     i COMPLIANCE              NOTICE
                         = CORRES)
                                                                                                             [ PDF/102 KB ]


                                                         APPLICATION    FOR
                              SUPP/CLERK
09/23/2013
                                                         WRIT OF     HABEAS
                              RECORD                     CORPUS-11.07

                                                         APPLICATION         FOR
                                                                                    DISMISSED     -   NON
08/22/2012                    ACTION TAKEN               WRIT      OF   HABEAS I COMPLIANCE
                                                         CORPUS-11.07

                                                         APPLICATION    FOR
08/13/2012                    WRIT RECEIVED              WRIT   OF   HABEAS
                                                             CORPUS -11.07




CALENDARS



                                                   CALENDAR TYPE                            REASON SET
 SET DATE

                                                   STORED                                   WRIT STORED
 08/22/2012




 PARTIES



                                                   PARTYTYPE                                REPRESENTATIVE
 PARTY
                                                   APPLICANT        (WRITSJ/APPELLANTS
 BADALL. CHRISONDATH                               (CASES)




 COURT OF APPEALS INFORMATION:

                                   09-05-00498-CR
COA CASE NUMBER


COA DISPOSITION:


OPINION CITE:


 COURT OF APPEALS DISTRICT:         9TH COURT OF APPEALS




  TRIAL COURT INFORMATION

                                       75TH DISTRICT COURT
 COURT:


                                       LIBERTY
 COUNTY:



 COURT JUDGE:


                                       CR24834-A
 COURT CASE:




http://ww.search.txcourts.gov/Case.aspx?cn=WR-785218-01&coa-coscca                                                            3/27/2015
£b                                                                                                                                                   \/

Functions   Options

      * '•> . -   i #1*4"*,, ---"., V),/ % -- *>, t^Vr %WiW'>>*^^

 MfiH Case Page History/Calendarin HiDdcket            TrahsactibiiisI   :Motesj

            Case No      CR24834-A                                                                       Hie No           CR24834-A

                       (Sea ~           Date                                   Description
                                                                                                                Vol        Page
                        Name
                                 C 87222013       AFFIDAVIT OF JOSEPH L. LANZA/SB                ~                    I             4

                                                       —                   r                     I-*

                                 C 89132813       FINDINGS OF FACT AND CONCLUSIONS OF LAW/SB                          I            11


                                 C 89132813       DOCKET SHEET/SB                                                     I             1


                                 C 09182813       PREPARED AND MAILED 1ST SUPPLEMENTAL RECORD/SB-                     I           202


                                 C 89182813 DOCKET SHEET/SB V„« *'                                                                  2


                                 C 89182813 COVER~LETTER TO COO/SB"*                  '      "";\"-
                                 C 86192815*- PER-'COA'THIS 'CASE^UAS- DISMISSED- FOR-''
                                                  NON -COMPLIANCE/fMU4Jr>




                         Additional information                                                                            \s



            Sequence              ]       Parry Name                                                     Date


            OK I Prior I Imaging j Save                          Parties            View Money         Locate              Exit         Help   &
                                       Case No.
                             (The Clerk of the convicting court will fill this line in.)



                   IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                 APPLICATION FOR A WRIT OF HABEAS CORPUS
               SEEKING RELIEF FROM FINAL FELONY CONVICTION
              UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07


NAME:      CHRISONDATH BADALL

DATE OF BIRTH:
PLACE OF CONFINEMENT: PACK-ONE UNIT, T.D.C.J.

TDCJ-C1D NUMBER:              1329319                           SID NUMBER:

(1)    This application concerns (check all that apply):

       H       a conviction                                    a         parole

       H       a sentence                                      •         mandatory supervision

       d        time credit                                    B         out-of-time appeal or petition for
                                                                         discretionary review


(2)    What district court entered the judgment of the conviction you want relief from?
       (Include the court number and county.)

           75th JUDICIAL DISTRICT,                      LIBERTY COUNTY/ TEXAS

(3)    What was the case number in the trial court?

           CAUSE NO.         24,834


(4)    What was the name of the trial judge?
           HON. C.T. HIGHT (Trial) and HON. CHAP CAIN (Bond Hearinq)




Revised: September 1, 2011                                                                        ATC-11.07
(5)     Were you represented by counsel? If yes, provide the attorney's name:

          RICHARD "RACE-HORSE" HAYNES (Trial) JOSEPH L. LANZA (Appeal


(6)     What was the date that the judgment was entered?

          SETEMBER 9, 2005

(7)     For what offense were you convicted and what was the sentence?
          MURDER       (55)   YEARS IMPRISONMENT

(8)     If you were sentenced on more than one count of an indictment in the same court at
        the same time, what counts were you convicted of and what was the sentence in each
        count?

                                                 N/A




(9)     What was the plea you entered? (Check one.)

        d guilty-open plea                • guilty-plea bargain
        S not guilty                      • nolo contendere!no contest

        If you entered different pleas to counts in a multi-count indictment, please explain:


                                                   N/A

(10)    What kind of trial did you have?

        • no jury                               8 jury for guilt and punishment

        a jury for guilt, judge for punishment

(11)    Did you testify at trial? If yes, at what phase of the trial did you testify?

         GUILT/INNOCENCE and PUNISHMENT

(12)    Did you appeal from the judgment of conviction?

        K yes                         •    no




Revised: September 1, 2011                                                              ATC-11.07
       If you did appeal, answer the following questions:

       (A)     What court of appeals did you appeal to? NINTH district of TEXAS

       (B)     What was the case number?       09-05-00498-CR

       (C)     Were you represented by counsel on appeal? If yes, provide the attorney's
               name:
                            JOSEPH L. LANZA

       (D)     What was the decision and the date ofthe decision? AFFIRMED/1-31-07
(13)   Did you file a petition for discretionary review in the Court of Criminal Appeals?

       S yes                        •   no

       If you did file a petition for discretionary review, answer the following questions:

       (A)     What was the case number?      pd-0552-07

       (B)     What was the decision and the date of the decision? DISMISSED/6-20-07

(14)   Have you previously filed an application for a writ of habeas corpus under Article
       11.07 of the Texas Code of Criminal Procedure challenging this conviction!

       d yes                        s   no

       If you answered yes, answer the following questions:

       (A)     What was the Court of Criminal Appeals' writ number?              N/A

       (B)     What was the decision and the date of the decision?               N'A
       (C)     Please identify the reason that the current claims were not presented and
               could not have been presented on your previous application.
                                                                                 N/A




Revised: September L 2011                                                            ATC-11.07
(15)   Do you currently have any petition or appeal pending in any otherstate or federal
       court?


       d yes                         h no

       If you answered yes, please provide the nameof the court and the case number:
                                       N/A


(16)   If you are presenting a claim for time credit, have you exhausted your
       administrative remedies by presenting your claim to the time credit resolution
       system oftheTexas Department ofCriminalJustice? (This requirement applies to
       any final felony conviction, including state jail felonies)

       a yes                         • no     N/A

       If you answered yes, answer the following questions:

       (A)      What date did you present the claim?      N/A
       (B)      Did you receive a decision and, if yes, what was the date of the decision?
                                                          N/A


       If you answered no, please explain whyyou have not submitted your claim:
                                                          N/A




(17)   Beginning on page 6, state concisely every legal ground for your claim that you are
       being unlawfully restrained, and then brieflysummarize the facts supportingeach
       ground. You must present each ground on the form application and a brief
       summary of the facts. Ifyour grounds andbriefsummary ofthefacts have notbeen
       presented on theform application, the Court willnot consider yourgrounds.




Revised: September 1,2011                                                             ATC-11.07
      If you have more than four grounds, use page 10 ofthe form, which you may copy
      as many times as needed to give you a separate page for each ground, with each
      ground numbered in sequence.

      You may attach a memorandum of law to the form application if you want to
      present legal authorities, but the Court will not consider grounds for relief in a
      memorandum of law that were not stated on the form application. If you are
      challenging the validity of your conviction, please include a summary of the facts
      pertainingto your offense and trial in your memorandum.




   • , „       u   i ir.ii
Revised: September 1.2011
                                                                                ATC-11.07
GROUND ONE:
          INEFFECTIVE ASSISTANCE OF TRIAL and/or APPEAL COUNSEL


 (NOTE: Same Law Firm handled applicant's trial and appeal)

FACTS SUPPORTING GROUND ONE:



     Applicant's trial and/or appellate counsel's representation

was so deficient that it fell below an objective standard of

reasonableness,              and there is a reasonable probability that,   but


for counsel(s) unprofessional error(s) stated in points of

error (A) through (p) of applicant's MEMORANDUM IN SUPPORT of

application,          the result of the trial and/or appellate proceedinq

would had been different,              thus,   violatinq applicant's 6th and 14th

amendment rights to the U.S. Constitution and Art.I, §10. of the

Texas Constitution.

See: (MEMORANDUM IN SUPPORT OF APPLICATION, page 1-                 )




Revised: September 1, 2011                                               ATC-11.07
GROUND TWO:
                               N/A




FACTS SUPPORTING GROUND TWO:


                               N/A




Revised: September 1,2011            ATC-11.07
GROUND THREE:
                                 N/A




FACTS SUPPORTING GROUND THREE:



                                 N/A
Revised: September 1, 2011
                                       ATC-11.07




 GROUND FOUR:
                                 N/A




 FACTS SUPPORTING GROUND FOUR:


                                 N/A




  Revised: September 1, 2011            ATC-11.07
GROUND:
                                N/A




FACTS SUPPORTING GROUND:



                                N/A




  wmrwwur.FORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
                       "*. may BE ENTITLED IN THIS PROCEEDING.




                                      tO
                                            VERIFICATION

         This application must be verified or it will be dismissed for non-compliance. Forverification purposes, an
applicant isa person filing the application onhis or her own behalf. Apetitioner isa person filing the application on
behalf of anapplicant, for example, an applicant's attorney. An inmate is a person who is incustody.

         The inmate applicant must sign either the "Oath Before a Notary Public" before a notary public or the
"Inmate's Declaration" without a notary public. If the inmate is represented by a licensed attorney, the attorney may
sign the "Oath Before a Notary Public" as petitioner and then complete 'Tetitioner's Information." A non-inmate
applicant must sign the "Oath Before a Notary Public" before a notary public unless he isrepresented by a licensed
attorney, in which case the attorney may sign the verification as petitioner.

         A non-inmate non-attorney petitioner must sign the "Oath Before a Notary Public" before a notary public
and mustalso complete "Petitioner'sInformation." An inmate petitioner mustsign eitherthe "Oath Before a Notary
Public" before a notary public or the "Inmate's Declaration" without a notary public and must also complete the
appropriate "Petitioner's Information."




                                      OATH BEFORE A NOTARY PUBLIC

STATE OF TEXAS

COUNTY OF


                                                  _, being duly sworn, under oath says: "I am theapplicant / petitioner

(circle one) inthis action and know the contents of the above application for a writ of habeas corpus and, according
to my belief, the facts statedin the application are true."



                                                                                N/A
                                                        Signatureof Applicant/ Petitioner (circle one)


SUBSCRIBED AND SWORN TOBEFORE ME THIS                              DAY OF              , 20_.

                                                                                N/A
                                                        Signature of Notary Public




                                                              11




Revised: September 1,2011                                                                                   ATC-11.07
                                         PETITIONER'S INFORMATION


Petitioner's printed name:                       N/A
State barnumber, if applicable:                  N/A.
                                                 w/ t\
Address:




                                                 N/A
Telephone:

Fax:
                                                 N/A




                                            INMATE'S DECLARATION




           L Chrisondath Badall                       am the applicant / petitioner (circle one) and being presently

incarcerated in      T. D. C . J . -C . I. D•            j declare under penalty of perjury that, according to my belief,

the facts stated in the above application are tnie and correct




                                                         Signed on                              ,20        .




                                                         Signature ofApplicanw Petitioner (circle one)




                                                           12



Revised: September 1,2011                                                                                      ATC-11.07
                                    PETITIONER'S INFORMATION
                                                                                   'V
Petitioner's printed name:   JAMES WESLEZ SCHEXNIDER

Address:     3060 FM 3514 #703577

             MARK W.         STILES UNIT T.D.CJ

             BEAUMONT,        TEXAS,    77705

                                  N/A
Telephone:

Fax:
                                  N/A




                                                Signed on      _,20_




                                                  13



                                                                       ATC-11.07
Revised: September 1, 2011
                                  CHRISONDATH     BADALL

                                T.D.CJ.     NO.   #1329319

                                2400   WALLACE    PACK   RD.

                                NAVASOTA,   TEXAS,   77868


TEXAS COURT OF CRIMINAL APPEALS (CLERK)
P.O.    BOX    12308

AUSTIN,       TEXAS,    78711



RE:    CAUSE NO.       WR-78,218-01



Dear Hon. Clerk; (Greetings)


      Please find enclosed, the original and (2) copies of Applicant's
Suggestion For Reconsideration on the Court's Own Motion to be'
filed    for    review.
                                                  Sincerely Thankful;


                                                  OL^jjjL QjiJUl-
                                     IN   THE


                   TEXAS    COURT   OF    CRIMINAL     APPEALS


                               AUSTIN,        TEXAS



EX   PARTE,                               §


BADALL,   CHRISONDATH                                 CAUSE NO.   WR-78,218-01



(Applicant)                               §


              APPLICANT'S   SUGGESTION FOR RECONSIDERATION

     OF COURT'S DISMISSAL OF APPLICANT'S WRIT OF HABEAS CORPUS,

      PURSUANT TO C.C.P.    ART.    11.07, ON THE COURT'S OWN MOTION



TO THE HONORABLE JUDGES OF SAID COURT:



     NOW COMES, CHRISONDATH BADALL,            Applicant, proceeding pro se

in the above styled and numbered cause, respectfully makes his

suggestion for reconsideration of the Court's DISMISSAL of

Applicant's Writ of Habeas Corpus, pursuant to V.A.C.C.P. ART.

11.07, on the Court's own motion. In support thereof, Applicant,

hereinafter referred to as,         "BADALL," would show the Court the

following:

                                          I.


     Applicant's request for this Court's reconsideration of its
DISMISSAL of Applicant's art.        11.07, Writ of Habeas Corpus, on

its own motion is authorized by T.R.A.P. Rule 79.2(d).
                                                                   :.4




                                II.




  Applicant believes the Court's reconsi-d&cati-6n; afrits DISMISSAL
of Applicant's Application for Writ of Habeas Corpus (11.07)
is required in the interest of justice for the following reason:

   THE CLERK OF THE CONVICTING COURT AND/OR COURT OF CRIMINAL

APPEALS UNREASONABLY DISMISSED APPLICANT'S APPLICATION FOR WRIT

OF HABEAS CORPUS (11.07), IN VIOLATION OF APPLICANT'S DUE PROCESS

RIGHT, PURSUANT TO THE 14TH AMENDMENT TO THE U.S. CONSTITUTION,

ARTICLE I, §12, OF THE TEXAS CONSTITUTION, TEXAS CODS -OF CRIMINAL
PROCEDURE, ART. 1.08, 11.05, 11.07, AND T.R.A.P. RULE 73.1 &;2.


                           RELEVANT   FACTS




   The record reveals that on August 13, 2012, the Court of

Criminal Appeals received Mr. Badall's Application for Writ of
Habeas Corpus (11.07) in Cause No. WR-78,218-01, but DISMISSED

the Application for non-compliance on August 22, 2012. See:

(WR-78,218-01)


   At no time prior to the Court's dismissal of Badall's Application
was he notified by either, the Clerk of the convicting Court

or the Clerk of the Court of Criminal Appeals of any defect(s)

within the Application, as required by T.R.A.P. Rule 73.2, nor

was Mr. Badall, or the convicting Court notified of the Court's

dismissal of the Application on August 22, 2012. See: (EXHIBIT-A)


   Due to reason,   the convicting court was not advised of the

dismissal of Badall's Application for Writ of Habeas Corpus,

and believed it was still active,     the convicting court conducted

                                 2.
a "LIVE" evidentiary hearing on June 11, 2013, pursuant to
V.A.C.C.P. art. 11.07, §3(d). The convicting court (75th Judicial
District Court of Liberty, County, Texas), in addition, appointed
Mr. Badall an attorney specifically for the evidentiary hearing
process. See: (WR-78,218-01)


   After the evidentiary hearing was conducted, counsel for the
state and counsel for Mr. Badall submitted their Proposed Findings

of Fact and Conclusions of Law for the trial Judge's consideration.


   On September 23, 2013, the Court of Criminal Appeals received

the Supplemental Clerk's Record from the convicting court, which
included the record of the evidentiary hearing and the Findings

of Fact and Conclusions of Law rendered by the trial judge.


   On February 24, 2015, Mr. Badall sent a letter to the Court

of Criminal Appeals requesting a status report on his pending

Application for writ of habeas corpus. After no response, Mr.

Badall sent another letter to the Court of Criminal Appeals,

along with a letter to his appointed attorney, requesting a

status report. See: (EXHIBIT-B)


   On March 27,   2015,   Mr.   Badall's appointed attorney responded

by informing Badall that his Application for Writ of Habeas Corpus

was DISMISSED for NON-COMPLIANCE almost (2) years prior to his

status report request, on August 22, 2012. See: (EXHIBIT-B)


   Mr. Badall, although still not knowing the reason(s) for the

dismissal of his Application,       immediately prepared and submitted

another Application for Writ of Habeas Corpus, pursuant to

                                      3.
V.A.C.C.P.   art.    11.07.




   On June 19,      2015,   Mr.   Badall's Application for Writ of Habeas

Corpus was again DISMISSED for NON-COMPLIANCE pursuant to T.R.A.P.

Rule 73.2.   See:    (EXHIBIT-C)



   As before, Mr. Badall was not notified by either the Clerk

of the convicting Court, or the Clerk of the Court of Criminal

Appeals regarding what defects, if any, needed corrected for

compliance with Rule 73.          See:   (EXHIBIT-A)


                            ARGUMENT AND AUTHORITIES




   An application filed under Article 11.07,           Texas Code of Criminal

Procedure, must be filed on the prescribed 11.07 form application.

See: EX PARTE BLACKLOCK, 191 S.W.Sd 718, 719 (Tex.Crim.App. 2006)

(citing T.R.A.P. Rule 73.1(a)).


   Pursuant to T.R.A.P. Rule 73.1(c), the person making the

application must provide all information required by the form.
The application must specify all grounds for relief, and must

set forth in SUMMARY fashion the FACTS supporting each" ground.
The application must not cite cases or other law. Legal citations

and arguments may be made in a separate memorandum. The application
must be typewritten or handwritten legibly.


   As the record reveals, Mr. Badall sufficiently complied to
each and every requirement set forth in Rule 73.1(a) through
(d), in- BOTH applications submitted by Badall. See: (WR-78^218401).
  Pursuant to T.R.A.P. Rule 73.2, the Clerk of the convicting
court will not file an application that is not on the form prescribed
by the Court of Criminal Appeals, and will RETURN THE APPLICATION
TO THE PERSON WHO FILED IT, with a copy of the original form.

   The Clerk of the Court of Criminal Appeals may, without filing

an application that does not comply with this rule, return it
to the Clerk of the convicting court, with a notation of the

defect, AND THE CLERK OF THE CONVICTING COURT WILL RETURN THE

APPLICATION TO THE PERSON WHO FILED IT, with a copy of the official

form.



   As stated previously, Mr. Badall was never notified by either
Court Clerk that his application had been dismissed on August

22, 2012, nor was informed for what reason(s) it was dismissed,
until he requested a status report on February 24, 2015, and
March 13, 2015, etc. See: (EXHIBIT-A, B)


   A question has to be raised as to, if Mr. Badall or the trial
judge knew the Application was dismissed on August 22, 2012,
why then would the trial judge conduct a "live" evidentiary hearing
and enter his Findings of Fact and Conclusions of Law on the

same Application on June 11, 2013?


   Also, another question must be raised, if the Clerk of the

convicting Court fulfilled her duties mandated by art. 11.07,
§3(b), and forwarded Badall's Application to the District Attorney,

etc., then how did the Court of Criminal Appeals DISMISS Badall's

Application BEFORE any Findings of Fact and Conclusions of Law
were provided to them pursuant to art. 11.07, §3(d)?
                               5.
   Mr. Badall asserts that the record clearly reveals that his

Application filed on April 18, 2012, and/or the Application

dismissed on June 19,      2015,    were in compliance with T.R.A.P.

Rule 73.1 (a)-.(d) , whereas,      the information provided on the application

were typewritten, the FACTS were in summary form, and the applications

and memorandums were within the required page limitation.            See:

(WR-78,218-01)



   Article I, §12 of the Texas Constitution states:            "The writ

of habeas corpus is a writ of right and shall never be suspended."

See also:   EX PARTE THOMPSON,       273 S.W.3d 177,    181 (Tex.Crim.App.

2008)(The legislature shall enact laws to render the remedy

speedy and effectual).


   Similarly, article 1.08, Texas Code of Criminal Procedure,

provides that "the writ of habeas corpus is a writ of right and

shall never be suspended."


   In addition,   the Court of Criminal Appeals,          the District

Courts,   the County Courts,       or any Judge of said Courts,    have

power to issue the writ of habeas corpus; and it is their duty,

UPON PROPER MOTION,      to grant the writ under the rules prescribed

by law. See: TEX.CODE CRIM.PROC ART.          11.05.


   By the Court(s) DISMISSAL of Badall's application(s) for

writ of habeas corpus,      such unreasonable action has placed an

unnecessary burden,      delay,    and expense on Mr.   Badall from having

to reproduce copies of exhibits and refiling the application

and memorandum,   etc.
                                           PRAYER




     For the above and foregoing reasons, Mr. Badall asks this
Court to reconsider its dismissal of his Application(s) for
Writ of Habeas Corpus on the court's own motion, and reinstate
Mr. Badall's Application/memorandum for review of its merits.
Executed on this                 \L, ^     day of      QcAv>\p€-\T       > 2015.
   "7 ;)
 /71s-


CHRISONDATH        BADALL

                                            OATH



      I, CHRISONDATH BADALL, do declare under the penalty of perjury
pursuant to Tex.Civ.Prac.Rem. Code, §132.001 - $132,003, that
the facts stated herein my request for the Court's reconsideration

of its dismissal of my application for writ of habeas corpus,

on the court's own motion,               is true and correct.

Executed on this             \U*         day of     Qc.M>\\r
                              VOLUNTARY AFFIDAVIT



   I, CHRISONDATH BADALL, being" of sound mind, and over the age of
  i) years old, make this declaration from personal"Tcrrawledge>


   I filed ;my first Appricati'on: for Writ of Habeas Corpus pursuant
to C.C.P. art. 11.07, on April 18, 2012. On June 11, 2013, the
trial judge of the 75th Judicial District Court of Liberty County,
Texas, appointed me an attorney and held an evidentiary hearing
pursuant to trial cause no. CR-24,834-A, and Writ No. WR-78,218-01

   At no time prior to this evidentiary hearing was I informed
that my application for writ of habeas corpus had been DISMISSED
for NON-COMPLIANCE on August 22, 2012. I did not learn of this
fact until after requesting a status report from my appointed
attorney, on March 27, 2015. See: (EXHIBIT-B)

   I immediately refiled my application for writ of habeas corpus,
but it was, AGAIN, dismissed for non-compliance on June 19, 2015,
unbeknownth to me until obtaining another status report by way
of the inter-net. See:        (EXHIBIT-C)


                                     OATH




   I, CHRISONDATH BADALL, do declare under the penalty of perjury
that the facts stated herein my Voluntary Affidavit is true and
correct.

Executed on this        \U v       day of   DcWY^""   2015.


CHRISONDATH    BADALL

T.D.CJ.     NO. #1329319

2400 Wallace pack rd.
navasota,    texas,   77868
                                   Stephen C. Taylor
                                   Attorney at Law

                                     P.O.   Box 293
                                Conroe, Texas 77305
                             Voice Mail (800) 223-8308
                                 Fax (936) 539-1079
                           e-mail: sctaylorl@peoplepc.com


                                    March 27,   2015


Chrisondath Badall
TDC# 1329319
Pack One Unit
2400 Wallace Pack Rd.
Navasota, Texas            77868

Re: Writ No. WR-78,218-01; Liberty County

Mr.    Badall:

        Records from the Court of Criminal Appeals (CCA) reflect:
             On 8-13-12 the CCA received an Application for Writ of
        Habeas Corpus from you; assigned case# WR-78,218-01.
               On 8-22-12 the CCA DISMISSED your Application for Writ
        of Habeas Corpus for NON-COMPLIANCE.

               On 9-23-13 the CCA received the SUPPLEMENTAL CLERK'S
        RECORD from the Liberty County District Clerk's Office,
        which included the record from our hearings, and the
        FINDINGS OF FACT AND CONCLUSIONS OF LAW. The CCA filed
        the SUPPLEMENTAL CLERK'S RECORD, but took no action because
        case # WR-78,218-01 had been previously DISMISSED for
        NON-COMPLIANCE.


               On 2-24-15 and 3-13-15 you corresponded with the CCA
        requesting a status update.             On both occasions the CCA
        advised vou that case # WR-78,218-01 had been previously
        DISMISSED for NON-COMPLIANCE.


  //
Thank you,
SJ^-     ,-•     ,   /)•   //
Stephen C. Taylcvr
SHSS^-                            -Go&r? m-€wmm&L Appeals " •" ™:'" (5i^55] "'
                                          P.O. BOX 12308, CAPITOL STATION
LAWRENCE E.MEYERS                               AUSTIN, TEXAS 78711                                     SIANSCH1LHAB
CHERYL JOHNSON                                                                                          GENERAL COUNSEL
MIKE KEASLER                                                                                              (512)463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 n inoF.s




                                                      April 01, 2015

    Chrisondath Badali
    320 S. Chestnut St.
    Lufkin. TX 75901



    Re: Badall, Chrisondath
    CCA No. WR-78,218-01
    Trial Court Case No. CR24834-A

    Your letter has been received. Please be advised:

    IMPORTANT:            PLEASE INFORM THIS COURT OF ALL ADDRESS CHANGES IN
    WRITING.

    • To obtain Copies ofitems requested, contact the State Law Library, Inmate Copy Service, at
            PO Box 12367, Austin Texas 78711-23267. Please be sure to include your full name and any
            aliases, TDCJ number, date ofconviction, county ofconviction, appeal number and complete
            mailing address.
     D Your records will not be returned to you because once records are received in the Court they
            become the permanent records of this Court.
     S Your application for writ of habeas corpus has been received on Monday, August 13,
            2012.       The status is: DISMISSED - NON COMPLIANT on August 22, 2012.
            Specifically, facts notsetouton the prescribed form.
     • Neither the Judges nor the staff of the Court can give legal advice. We recommend you
       contact Inmate Legal Services at the Texas Department of Criminal Justice, Institutional
            Division.
                                                                              Sincerely,




                                                                              Abel Afeosta, Clerk


                           SupremeCourt Building, 201 West 14th Street, room 106, Austin, Texas 78701
                                              Website www.txcourts.gov/cca.aspx
                                                                                              Docket Sheet
Court of Criminal Appeals
                                                                                     Case Number WR-78,218-01
                                                                                         DaterFaefkQ&aaffiQI 2^ -.

Style: Badall, Chrisondath


 Original Proceeding:             No

    Case Description:            11.07HC

                                 Punishment: 55 YRS          BondAmount:            in Jail: False


 Trial Court Information
 County                    CourtName             Case#            Judge                 Court Reporter

 Liberty                   75th District Court   CR24834-A

 COA Information

 COA Case Number                  Published Cite                  COAJudge          Disposition Code

 09-05-00498-CR

 Events and Opinions :

 Event Date   Stage              :Event            Event            Disposition   Grouping     Order     Submis
                                                   ,Description                                Type      sion


 03/13/2015   HABEAS     STATUS                    PROSE            NONCOMP/R
              CORPUS REC                                           ;etd
              -1107-HC

 02/24/2015   HABEAS              STATUS           ;PROSE           NONCOMP/R
              CORPUS REC                                            ETD
              -1107-HC

 09/23/2013 ; HABEAS              SUPP/CLERK       WRIT
              CORPUS REC ;RECORD
              -1107-HC

 08/22/2012 HABEAS                ACTION           ;WRIT            NONCOMP/R                  NONCOM
               CORPUS REC TAKEN                                     ETD                        P/RETD
              -1107-HC                                                                         73.1

 08/15/2012    HABEAS      WRIT                    WRIT
               CORPUS REC .SUBMITTED
               -1107-HC

 08/13/2012    HABEAS            WRIT              WRIT
               CORPUS REC RECEIVED
               -1107-HC




 Report Preoared on: 3/13/2015 2:33:47 Pivi
 Texas Judicial
 BRANCH



      MENU    ;

 Home

 Courts '
 Rules & Forms '
 Organizations""
 Publications & Training "
 Programs & Services ""
 Judicial Data "
 eFile Texas

 Media




CASE:                WR-78,218-01
DATE FILED:          08/13/2012



CASE TYPE:           11.07 HC



STYLE:               BADALL, CHRISONDATH


V.:




  APPELLATE BRIEFS



                             EVENT TYPE    DESCRIPTION           DOCUMENT
i DATE

 NO BRIEFS.




  CASE EVENTS




http://www.search.txcourts.gov/Case.aspx?cn=WR-78.218-01&coa=coscca         3/27/2015
i DATE                        | EVENT TYPE                 DESCRIPTION            J DISPOSITION              j DOCUMENTi
                                                                                                               LETTER
                               STATUS         (INMATE                              DISMISSED      -   NON-
I 03/T3720T5                                              PROSE
                               CORRES)                                             COMPLIANCE                  [ PDF/57 KB 1


                                                                                                               LETTER


                                                                                                               [ PDF/35 KB)
                               STATUS         (INMATE                              DISMISSED      -   NON-
| 02/24/2015                   CORRES)
                                                           PROSE
                                                                                  : COMPLIANCE                 NOTICE


                                                                                                               I PDF/102 KB)


                                                           APPLICATION     FOR
                               SUPP/CLERK
  09/23/2013                                               WRIT    OF    HABEAS
                               RECORD
                                                           CORPUS-11.07

                                                           APPLICATION     FOR
                                                                                   DISMISSED      -   NON-
j 08/22/2012                   ACTION TAKEN                WRIT    OF    HABEAS
                                                                                   COMPLIANCE
                                                           CORPUS-11.07

                                                           APPLICATION     FOR
! 08/13/2012                   WRIT RECEIVED               WRIT    OF    HABEAS
                                                           CORPUS-11.07




  CALENDARS



  SET DATE                                      ! CALENDAR TYPE                           REASON SET


  08/22/2012                                     STORED                                   WRIT STORED




  PARTIES




  PARTY                                          PARTYTYPE                                 REPRESENTATIVE

                                                 APPLICANT         (WRITS)/APPELLANT'S
 I BADALL. CHRISONDATH
                                                 (CASES)




  COURT OF APPEALS INFORMATION:


 COA CASE NUMBER                    09O5O049S-CR



 COA DISPOSITION:



 OPINION CITE:



 COURT OF APPEALS DISTRICT:         9TH COURT OF APPEALS




  TRIAL COURT INFORMATION



 COURT:                             75TH DISTRICT COURT



 COUNTY:                            LIBERTY



 COURT JUDGE:


 COURT CASE:                        CR24834-A




http://wvvw.search.txcourts.gov/Case.aspx?cn=WR-78r218-01 &coa=coscca                                                          3/27/2015
y,w\£>. x   -   r
                                                       —*--=gtS*3£Si~
\*\ (Net Data Corp A

 Function:   Options
                                                                                              - / * *                                Docket Transactions^
               -set's s'g'&gsaSL
         • •»•,*> FJ3ne jH'slory/CalpnJarmg^^                                   Itofes I

                                                                                                              File No               CR24834-A
             Case No     CR24834-A

                       Seq              Date      *                                 Description
                                                                                                                     Vol             Page
                       Name
                                 C 07222013 AFFIDAVIT OF JOSEPH L.^LANZfi/SB ' '                        '                   i


                                 C 09132813 FINDINGS OF FACT AND CONCLUSIONS OF LAW/SB                                      i                111
                                                                                                                                                  i
                                                                                                                                                  i


                                 CQ9132013 DOCKET-SHEET/SB                      - -               t     /"' j"              i
                                                                                                                                              >i
                                 C 09182013 PREPARED'AND HAILED 1ST SUPPLEMENTAL RECORD/SB                                  i               202I  1




                                 C 09182013       DOCKET SHEET/SB                                                           i                 2,
                                                                • i "*,   ^•r                                           r       ^


                                                                                                                            I                 1
                               v C 09182013       COVER LETTER TO COfl/SB"

                                 •C 06192015      PER COS THIS CflSE-lilflS-'DISniSSED^FOR"
                                                  N0N COPI>LiflNCE/TN*>", *




                         Additional information


             Sequence f "          j      Party Name        j                                                 Date


             OK I Prior I imaging I Save                                  Earties          View Money       Locate                   Exit             Help
fibtf   'I
                                       Case No.
                            (The Cleric of the convicting court will fill this line in.)


                  IN THE COURT OF CRIMINAL APPEAL^ OJ? TEXAS
                   APPLICATION FOR A WRIT OF HABEAS CORPUS
               SEEKING RELIEF FROM FINAL FELONY CONVICTION
              UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07


NAME: CHRISONDATH BADALL

DATE OF BIRTH:                                                                     —
PLACE OF CONFINEMENT: pack-one UNIT, T.D.CJ.

TDCJ-C3D NUMBER:             1329319                            SID NUMBER:

(I)    This application concerns (check all that apply):
       ca      a conviction                                    n         parole

       a
               a sentence                                      a         mandatory supervision

       d       time credit                                     si        out-of-time appeal or petition for
                                                                         discretionary review



(2)    What district court entered the Judgment ofthe conviction you want relief from?
       (Include the court number and county.)

            75th JUDICIAL DISTRICT, LIBERTY COUNTY, TEXAS

(3)    What was the case number in the trial court?
            CAUSE NO. 24,834

(4)    What was the name of the trial judge?
            HON. C.T. HIGHT (Trial) and HON. CHAP CAIN (Bond Hearinq)




Revised: September L 2011                                                                         ATC-l 1.07
(5)    Were you represented by counsel? If yes, provide the attorney's name:
         RICHARD "RACE-HORSE" HAYNES (Trial) JOSEPH L. LANZA (Appeal)

(6)    What was the date that thejudgment was entered?
         SETEMBER 9,         2005         _____

(7)     For what offense were you convicted and what was the sentence?
          MURDER       (55) YEARS IMPRISONMENT
(8)    Ifyou were sentenced on more than one count of an indictment in the same court at
        the same time, whatcounts were you convicted of and whatwas the sentence in each
        count?

                                              N/A




(9)     Whatwas the plea you entered? (Check one.)
        a guilty-open plea            • guilty-plea bargain
        s not guilty                  a nolo contendere/no contest

        Ifyou entered different pleas to counts in a multi-count indictment, please explain:

                                                  N/A


(10)    What kind oftrial did you have?
        a no jury                            8 jury for guiltand punishment

        n jury for guilt, judge for punishment

(11)    Did you testify at trial? If yes, at what phase ofthe trial did you testify?
          GUILT/INNOCENCE and PUNISHMENT

(12)    Did you appealfrom the judgment of conviction?

        a yes                         • no




 Revised: September 1,2011                                                             ATC-11.07
      Ifyou did appeal, answer the following questions:
      (A) What court of appeals did you appeal to? *tnth DISTRICT OF TEXAS
       (B)      What was the case number?          09-05-00498-CR
       (C)      Were you represented by counsel on appeal? If yes, provide the attorney's
                name:
                               JOSEPH L.   LANZA


       (D)      What was the decision and the date of the decision? —_
(13) Did you file apetition for discretionary review in the Court of Criminal Appeals?
       a yes                          a no
       If you did ffle apetition for discretionary review, answer the following questions:
       (A)      What was the case number? PD-0552-07
       (B) What was the decision and the date ofthe decision? dtsmissed/6 20 07
(14) Have you previously filed an application for awrit of habeas corpus under Article
        11.07 ofthe Texas Code of Criminal Procedure challenging this conviction!
        a yes                          a no
        Ifyou answered yes, answer the following questions:
        (A) What was the Court of Criminal Appeals' writ number?                 «ZA.
        (B)      What was the decision and the date of the decision?
        (C) Please identify the reason that the current claims were not presented and
                 could not have been presented on your previous application.
                                                                                 N/A




                                                                                        ATC-11.07
  Revised: September 1, 2011
(15) Do you currently have any petition or appeal pending in any other state or federal
       court?


       • yes                         H no

       Ifyou answered yes, please provide the name of the court and the case number:
                                      N/A                             .


(16)   Ifyou are presenting a claim for time credit, have you exhausted your
       administrative remedies by presenting your claim to thetime credit resolution
       system of the Texas Department of Criminal Justice? (This requirement applies to
       amy final felony conviction, including statejailfelonies)
       a yes                         a no    N/A
       If you answered yes, answer the following questions:
       (A)      What date did you present the claim?     N//A.
       (B)      Did you receive a decision and, ifyes, what was the date of the decision?
                                                         N/A


       If you answered no, please explain why you have not submitted your claim:
                                                         N/A




(17)    Beginning on page 6, state concisely every legal ground for your claim that you are
        being unlawfully restrained, and then briefly summarize thefacts supporting each
        ground. You must present each ground on the form application and a brief
       summary ofthe facts. Ifyour grounds and briefsummary ofthefacts have not been
       presented ontheform application, the Court will not consideryour grounds.




Revised: September 1, 2011                                                            ATC-11 -07
       If you have more than four grounds, use page 10 of the form, which you may copy
       as many times as needed to give you a separate page for each ground, with each
       ground numbered in sequence.

       You may attach a memorandum of law to the form application if you want to
       present legal authorities, but the Court will not consider grounds for relief in a
       memorandum of law that were not stated on the form application.        If you are
       challenging the validity of your conviction, please include a summary of the facts
       pertaining to your offense and trial in your memorandum.




Revised: September 1,2011                                                       ATC-11.0"
GROUND ONE:                            _.   »„„-.,. PnnMc.PT
     INEFFECTIVE ASSISTANCE OF TRIAL and/or APPEAL COUNSEL

(NOTE: Same Law Firm handled applicant's trial and appeal)

FACTS SUPPORTING GROUND ONE:


    Applicant's trial and/or appellate counsel's representation
was so deficient that it fell below an objective standard of

reas
       onableness, and there is a reasonable probability that, but

for counsel(s) unprofessional error(s) stated in points of

error (A) through (f=) of applicant's MEMORANDUM IN SUPPORT of
application, the result of the trial and/or appellate proceedinq

would had been different, thus, violatinq applicant's 6th and 14th
amendment rights to the U.S. Constitution and Art.I, §10, of the

Texas Constitution.                                          .

See: (MEMORANDUM IN SUPPORT OF APPLICATION, page 1-     )




Revised: September 1,2011                                      ATCA1 -07
GROUND TWO:
                               N/A




FACTS SUPPORTING GROUND TWO:


                               N/A




Revised: September L2011             ATC-11.0/
GROUND THREE:
                                 N/A




FACTS SUPPORTING GROUND THREE:


                                 N/i




Revised: September 1, 2011             ATC-11.07
GROUND FOUR:
                                N/A




FACTS SUPPORTING GROUND FOUR:


                                N/A




Revised: September 1, 2011            ATC-11.07
GROUND:                         N/A



FACTS SUPPORTING GROUND:


                                N/A




    WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
        RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.




                                10



                                                          ATC-11.07
 Revised: September 1,2011
                                            VERIFICATION

         This application must be verified or it will be dismissed for non-compliance. For verification purposes, an
applicant is aperson filing the application on his or her own behalf. Apetitioner is aperson filing the application on
behalf ofan applicant, for example, an applicant's attorney. An inmate is aperson who is in custody.
         The inmate applicant must sign either the "Oath Before a Notary Public" before a notary public or the
"Inmate's Declaration" without a notary public. If the inmate is represented by a licensed attorney, theattorney may
sign the "Oath Before a Notary Public" as petitioner and then complete "Petitioner's Information." Anon-mmate
applicant must sign the "Oath Before aNotary Public" before anotary public unless he is represented by alicensed
attorney, in which case the attorney may sign the verification as petitioner.
         A non-inmate non-attorney petitioner must sign the "Oath Before a Notary Public" before a notary public
and must also complete "Petitioner's Information." An inmate petitioner must sign either the "Oath Before aNotary
Public" before a notary public or the "Inmate's Declaration" without a notary public and must also complete the
appropriate "Petitioner's Information."




                                      OATH BEFORE A NOTARY PUBLIC

STATE OF TEXAS

COUNTY OF


                      '                            , being duly sworn, under oath says: "I am the applicant / petitioner
(circle one) in this action and know the contents ofthe above application for awrit ofhabeas corpus and, according
to my belief, thefacts stated in theapplication are true."


                                                                                N/A
                                                        Signature of Applicant / Petitioner (circle one)


SUBSCRIBED AND SWORN TO BEFORE ME THIS                            DAY OF                , 20_.


                                                                                N/A
                                                        Signature of Notary Public




                                                             11




Revised: September 1, 2011                                                                                  ATC-11.07
                                         PETITIONER'S INFORMATION


Petitioner's printed name:                       N/A

State bar number, if applicable:                 N/A

                                                 N/A
Address:




                                                 N/A
Telephone:
                                                 N/A
Fax:




                                            INMATE'S DECLARATION




           I, Chrisondath Badall                      am the applicant / petitioner (circle one) and being presently

incarcerated in      T.D.CJ. -C . I. D.                  declare underpenalty of perjury that, according to my belief,

the facts stated in the above application are true and correct




                                                       Signed on _                           ^20_




                                                       Signature ofJ           Petitioner (circle one)




                                                          12



Revised: September 1,2011                                                                                 ATC-11.07
Petitioner's printed name:

irirfr«t.          3060     PM     3514     #703577

                   maov     r.7    crm r   co      riMTT>
                                                              T.D.CJ.

                                                             70 5


             n..
                                                l\l / ~i\i
                                                - ••
J r*if=>nhr>np:




                                                                    Signed on




                                                                     f l                ;   >          >r   ,i/ *      r i
                                                                     '% \ _. . ^«i ila—- / /i /    rv*Ct.~,AU^. .  ...
                                                                      '.j.t~CJ'"'" »*•>" •' " =   ^gw-JLfiry *ramr—




Wp-sncert-    NpnTP.mnp.r i . i t i n                                                                                        ..-—
                                  CHRISONDATH     BADALL

                                T.D.CJ.     NO.   #1329319

                                2400   WALLACE    PACK   RD.

                                NAVASOTA,   TEXAS,   77868


TEXAS COURT OF CRIMINAL APPEALS (CLERK)
P.O.    BOX    12308

AUSTIN,       TEXAS,    78711


RE:    CAUSE NO.       WR-78,218-01



Dear Hon. Clerk;          (Greetings)


      Please find enclosed, the original and (2) copies of Applicant's
Suggestion For Reconsideration on the Court's Own Motion to be
filed    for    review.
                                                  Sincerely Thankful;

                                                               , \
                                                  .-OLsx^JlJl Q^^/fX--
                               IN   THE


                   TEXAS COURT OF CRIMINAL APPEALS

                            AUSTIN,     TEXAS




EX   PARTE,                         §


BADALL,   CHRISONDATH                           CAUSE NO.   WR-78,218-01



(Applicant)                         *

              APPLICANT'S SUGGESTION FOR RECONSIDERATION

     OF COURT'S DISMISSAL OF APPLICANT'S WRIT OF HABEAS CORPUS,

      PURSUANT TO C.C.P. ART. 11.07, ON THE COURT'S OWN MOTION


TO THE HONORABLE JUDGES OF SAID COURT:


     NOW COMES, CHRISONDATH BADALL, Applicant, proceeding pro se
in the above styled and numbered cause, respectfully makes his
suggestion for reconsideration of the Court's DISMISSAL of
Applicant's Writ of Habeas Corpus, pursuant to V.A.C.C.P. ART.
11.07, on the Court's own motion. In support thereof, Applicant,
hereinafter referred to as, "SADALL," would show the Court the

following:

                                      I.


     Applicant's request for this Court's reconsideration of its
DISMISSAL of Applicant's art. 11.07, Writ of Habeas Corpus, on
its own motion is authorized by T.R.A.P. Rule 79.2(d).
                                II.




  Applicant believes the Court's reconsideration of its DISMISSAL

of Applicant's Application for Writ of Habeas Corpus (11.07)
is required in the interest of justice for the following reason:


   THE CLERK OF THE CONVICTING COURT AND/OR COURT OF CRIMINAL

APPEALS UNREASONABLY DISMISSED APPLICANT'S APPLICATION FOR WRIT

OF HABEAS CORPUS (11.07), IN VIOLATION OF APPLICANT'S DUE PROCESS

RIGHT, PURSUANT TO THE 14TH AMENDMENT TO THE U.S.    CONSTITUTION,

ARTICLE I, §12, OF THE TEXAS CONSTITUTION, TEXAS CODE OF CRIMINAL

PROCEDURE, ART. 1.08, 11.05, 11.07, AND T.R.A.P. RULE 73.1 &,2.


                           RELEVANT   FACTS




   The record reveals that on August 13, 2012, the Court of

Criminal Appeals received Mr. Badall's Application for Writ of

Habeas Corpus (11.07) in Cause No. WR-78,218-01, but DISMISSED

the Application for non-compliance on August 22, 2012. See:

(WR-78,218-01)


   At no time prior to the Court's dismissal of Badall's Application

was he notified by either, the Clerk of the convicting Court

or the Clerk of the Court of Criminal Appeals of any defect(s)

within the Application, as required by T.R.A.P. Rule 73.2, nor

was Mr. Badall, or the convicting Court notified of the Court's

dismissal of the Application on August 22, 2012. See: (EXHIBIT-A)


   Due to reason,   the convicting court was not advised of the

dismissal of Badall's Application for Writ of Habeas Corpus,

and believed it was still active,     the convicting court conducted
                                 2.
a "LIVE" evidentiary hearing on June 11, 2013, pursuant to
V.A.C.C.P. art. 11.07, §3(d). The convicting court (75th Judicial
District Court of Liberty, County, Texas), in addition, appointed
Mr. Badall an attorney specifically for the evidentiary hearing
process. See: (WR-78,218-01)

   After the evidentiary hearing was conducted, counsel for the
state and counsel for Mr. Badall submitted their Proposed Findings
of Fact and Conclusions of Law for the trial Judge's consideration.

   On September 23, 2013, the Court of Criminal Appeals received
the Supplemental Clerk's Record from the convicting court, which
included the record of the evidentiary hearing and the Findings
of Fact and Conclusions of Law rendered by the trial judge.


   On February 24, 2015, Mr. Badall sent a letter to the Court
of Criminal Appeals requesting a status report on his pending
Application for writ of habeas corpus. After no response, Mr.
Badall sent another letter to the Court of Criminal Appeals,

along with a letter to his appointed attorney, requesting a
status report. See: (EXHIBIT-B)


   On March 27, 2015,   Mr. Badall's appointed attorney responded

by informing Badall that his Application for Writ of Habeas Corpus
was DISMISSED for NON-COMPLIANCE almost (2) years prior to his

status report request, on August 22, 2012. See: (EXHIBIT-B)


   Mr. Badall, although still not knowing the reason(s) for the

dismissal of his Application, immediately prepared and submitted

another Application for Writ of Habeas Corpus, pursuant to

                                  3.
V.A.C.C.P.   art.    11.07.



   On June 19,      2015,   Mr.   Badall's Application for Writ of Habeas

Corpus was ag'airi DISMISSED for NON-COMPLIANCE pursuant to T.R.A.P.

Rule 73.2.   See:    (EXHIBIT-C)


   As before,    Mr.   Badall was not notified by either the Clerk

of the convicting Court,          or the Clerk of the Court of Criminal

Appeals regarding what defects,           if any,    needed corrected for

compliance with Rule 73. See:           (EXHIBIT-A)


                            ARGUMENT    AND    AUTHORITIES




   An application filed under Article 11.07,                 Texas Code of Criminal

Procedure,   must be filed on the prescribed 11.07 form application.

See:   EX PARTE BLACKLOCK, 191 S.W.3d 718, 719 (Tex.Crim.App. 2006)

(citing T.R.A.P. Rule 73.1(a)).


   Pursuant to T.R.A.P. Rule 73.1(c), the person making the

application must provide all information required by the form.

The application must specify all grounds for relief,                 and must

set forth in SUMMARYxfashion the FACTS supporting each ground.

The application must not cite cases or other law.                Legal citations

and arguments may be made in a separate memorandum. The application

must be typewritten or handwritten legibly.


   As the record reveals,         Mr.   Badall sufficiently complied to

each and every requirement set forth in Rule "73.1(a) through

(d), in-BOTH applications submitted by Badall. See:                 (WR-78,218-01).


                                          4.
      Pursuant to T.R.A.P. Rule 73.2,            the Clerk of the convicting

court will not file an application that is not on the form prescribed

by the Court of Criminal Appeals, and will RETURN THE APPLICATION

TO THE PERSON WHO FILED IT, with a copy of the original form.

      The Clerk of the Court of Criminal Appeals may,               without filing

an application that does not comply with this rule, return it

to the Clerk of the convicting court,               with a notation of the

defect,       AND THE CLERK OF THE CONVICTING COURT WILL            RETURN THE

APPLICATION TO THE PERSON WHO FILED IT,                  with a copy of   the official

form.



      As stated previously, Mr.          Badall was never notified by either

Court Clerk that his application had been dismissed on August

22,    2012, nor was informed for what reason(s)               it was dismissed,

until he requested a status report on February 24,                  2015,   and

March 13,       2015,   etc.   See:   (EXHIBIT-A,   B)



      A question has to be raised as to,            if Mr.    Badall or the trial

judge knew the Application was dismissed on August 22,                    2012,

why then would the trial judge conduct a "live" evidentiary hearing

and enter his Findings of Fact and Conclusions of Law on the

same Application on June 11,             2013?


      Also,   another question must be raised,             if the Clerk of the

convicting Court fulfilled her duties mandated by art.                    11.07,

§3(b), and forwarded Badall's Application to the District Attorney,

etc.,    then how did the Court of Criminal Appeals DISMISS Badall's

Application BEFORE any Findings of Fact and Conclusions of Law

were provided to them pursuant to art.               11.07,    §3(d)?

                                           5.
   Mr.    Badall asserts that the record clearly reveals that his

Application filed on April 18, 2012, and/or the Application

dismissed on June 19,      2015,    were in compliance with T.R.A.P.

Rule 73.1(a)-(d), whereas,         the information provided on the application

were typewritten,    the FACTS were in summary form,          and the applications

and memorandums were within the required page limitation.             See:

(WR-78,218-01)



   Article I, §12 of the Texas Constitution states:             "The writ

of habeas corpus is a writ of right and shall never be suspended."

See also: EX PARTE THOMPSON,         273 S.W.3d 177,     181 (Tex.Crim.App.

2008)(The legislature shall enact laws to render the remedy

speedy and effectual).


   Similarly, article 1.08, Texas Code of Criminal Procedure,

provides that "the writ of habeas corpus is a writ of right and

shall never be suspended."


   In addition,   the Court of Criminal Appeals,          the District

Courts,   the County Courts,       or any Judge of said Courts,     have

power to issue the writ of habeas corpus; and it is their duty,

UPON PROPER MOTION,      to grant the writ under the rules prescribed

by law. See: TEX.CODE CRIM.PROC          ART.   11.05.


   By the Court(s) DISMISSAL of Badall's application(s) for

writ of habeas corpus; such unreasonable action has placed an

unnecessary burden, delay, and expense on Mr. Badall from having

to reproduce copies of exhibits and refiling the application

and memorandum,   etc.



                                       6.
                                              PRAYER




     For the above and foregoing reasons,                      Mr.   Badall asks this

Court to reconsider its dismissal of his Application(s) for

Writ of Habeas Corpus on the court's own motion,                              and reinstate

Mr. Badall's Application/memorandum for review of its merits.

Executed on this                \U ^          day of        f)c..Vr>'\p€Ar~     / 2015.



CHRISONDATH      BADALL


                                               OATH



     I, CHRISONDATH BADALL,             do declare under the penalty of perjury

pursuant to Tex.Civ.Prac.Rem. Code, §132.001 - $132,003, that

the facts stated herein my request for the Court's reconsideration

of its dismissal of my application for writ of habeas corpus,

on   the   court's   own      motion,    is   true    and    correct.

Executed on this              )j?       day of         Pc/W^eN"           , 2015.


CHRISONDATH      BADALL


                                CERTIFICATE       OF   SERVICE




     I, CHRISONDATH BADALL,             do certify that a true and correct

copy of this document was served on Respondent by U.S. Mail,

postage prepaid,        addressed to:

Liberty County, Texas, District Attorney                                  0LuJhj P*rk8l
-.ooo                   04-                                             CHRISONDATH BADALL
-1923   Sam   Houston   St.
                                                                        T.D.CJ.     NO.    #1329319
Liberty, Texas, 77575                                                   240Q WALLACE pACR RD_
                                                                        NAVASOTA,    TX.   77868
rYAW &\t
                              VOLUNTARY AgEI DM IX



   I, CHRISONDATH BADALL, being of sound mind, and over the age of
(18) years old, make this declaration from personal knowledge,
and under the penalty of perjury:

   I filed my first Application for Writ of Habeas Corpus pursuant
to CCP. art. 11.07, on April 18, 2012. On June 11, 2013, the
trial judge of the 75th Judicial District Court of Liberty County,
Texas, appointed me an attorney and held an evidentiary hearing
pursuant to trial cause no. CR-24,834-A, and Writ No. WR-78,218-01

   At no time prior to this evidentiary hearing was I informed
that my application for writ of habeas corpus had been DISMISSED
for NON-COMPLIANCE on August 22, 2012. I did not learn of this
fact until after requesting a status report from my appointed
attorney, on March 27, 2015. See: (EXHIBIT-B)

   I immediately refiled my application for writ of habeas corpus,
but it was, AGAIN, dismissed for non-compliance on June 19, 2015,
unbeknownth to me until obtaining another status report by way
of the inter-net. See: (EXHIBIT-C)


                                      OATH




   I, CHRISONDATH BADALL, do declare under the penalty of perjury
that the facts stated herein my Voluntary Affidavit is true and
correct.

Executed on this        \U^         day of fV.VoW^   2015.


CHRISONDATH    BADALL

T.D.CJ.     NO.#1329319
2400 Wallace pack rd.
navasota,    texas,   77868
    ?
1       _}
                               Stephen C. Taylor
                               Attorney at Law

                                   P.O.   Box 293
                            Conroe, Texas  77305
                         Voice Mail (800) 223-8308
                             Fax (936) 539-1079
                       e-mail: sctaylorl@peoplepc.com


                                March 27,     2015

Chrisondath Badall
TDC# 1329319
Pack One    Unit
2400 Wallace       Pack Rd.
Navasota,    Texas     77868

Re:    Writ No.    WR-78,218-01;   Liberty County

Mr.    Badall:


        Records from the Court of Criminal Appeals        (CCA)   reflect:

             On 8-13-12 the CCA received an Application for Writ of
        Habeas Corpus from you; assigned easel WR-78,218-01.

             On 8-22-12 the CCA DISMISSED your Application for Writ
        of Habeas Corpus for NON-COMPLIANCE.

             On 9-23-13 the CCA received the SUPPLEMENTAL CLERK'S
        RECORD from the Liberty County District Clerk's Office,
        which included the record from our hearings,        and the
        FINDINGS OF FACT AND CONCLUSIONS OF LAW.  The CCA filed
        the SUPPLEMENTAL CLERK'S RECORD, but took no action because
        case # WR-78,218-01 had been previously DISMISSED for
        NON-COMPLIANCE.


             On 2-24-15 and 3-13-15 you corresponded with the CCA
        requesting a status update.         On both occasions the CCA
        advised you that case # WR-78,218-01 had been previously
        DISMISSED    for NON-COMPLIANCE.




Stephen C. TayL<
s™Dr^GE                           Court of Criminal Appeals                                            abe™sta
                                                                                                         (512)463-1551
                                        P.O. BOX 12308, CAPITOL STATION
theryljohn^oEnERS
CHERYL JOHNSON
                                                AUSTIN, TEXAS 78711                                    SIANschilhab
                                                                                                       GENERAL COUNSEL
MIKE KEASLER                                                                                             (512)463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




                                                     April 01, 2015

   Chrisondath Badall
   320 S. Chestnut St.
   Lufkin, TX 75901


   Re: Badall, Chrisondath
   CCA No. WR-78,218-01
   Trial Court Case No. CR24834-A

   Your letter has been received. Please be advised:

   IMPORTANT:           PLEASE INFORM THIS COURT OF ALL ADDRESS CHANGES IN
   WRITING.


   • To obtain Copies of items requested, contact the State Law Library, Inmate Copy Service, at
          PO Box 12367, Austin Texas 78711-23267. Please be sure to include your full name and any
          aliases, TDCJ number, date of conviction, county of conviction, appeal number and complete
          mailing address.
   •      Your records will not be returned to you because once records are received in the Court they
          become the permanent records of this Court.
   @ Your application for writ of habeas corpus has been received on Monday, August 13,
          2012.       The status is: DISMISSED -- NON COMPLIANT on August 22, 2012.
          Specifically, facts not set out on the prescribed form.
   •      Neither the Judges nor the staff of the Court can give legal advice. We recommend you
          contact Inmate Legal Services at the Texas Department of Criminal Justice, Institutional
          Division.
                                                                            Sincerely,




                                                                                      iJosta, Clerk


                         Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                            Website www.txcourts.gov/cca.aspx
                                                                                             Docket Sheet
Court of Criminal Appeals                                                          Case Number WR-78,218-01
                                                                                       Date Filed: 08/13/2012

 Style: Badall, Chrisondath


  OriginalProceeding:         No

    Case Description:         11.07HC

                              Punishment: 55 YRS            BondAmount:            In Jail: False


 Trial Court Information
                                                                 Judge                 Court Reporter
 County                  Court Name          Case#
 Liberty                :75th District Court CR24834-A
 COA Information

  COA Case Number              Published Cite                    COAJudge          Disposition Code

  09-05-00498-CR

  Events and Opinions

  Event Date   Stage           Event            Event              Disposition   Grouping     Order     Submis
                                                Description                                   Type      sion



  03/13/2015 i HABEAS    iSTATUS                IPROSE             NONCOMP/R
              iCORPUSREC;                                         lETD
               (-1107-HC
  02/24/2015 HABEAS           ISTATUS               PROSE         ; noncomp/r
               CORPUSREC?                                         ;etd
               -1107-HC

  09/23/2013 lHABEAS          iSUPP/CLERK WRIT
               CORPUS RECI RECORD
               •-1107-HC                        :
                                                                   NONCOMP/R                   NONCOM
  08/22/2012 HABEAS            ACTION           IWRIT                                          P/RETD
               ; CORPUS REC-TAKEN                                  ETD
                                                                                               73.1
               -1107-HC
  08/15/2012 HABEAS            'WRIT            !WRIT
               ;CORPUS REC; SUBMITTED           ;
                -1107-HC

  08/13/2012 HABEAS            iWRIT                WRIT
                CORPUS REC RECEIVED
               :-1107-HC




   ReDort Prepared on: 3/13/2015 2:33:47 PM
 Texas Judicial
 BRANCH



      MENU

 Home

 Courts"
 Rules & Forms "
 Organizations •r
 Publications & Training"
 Programs & Services'"
 Judicial Data "
 eFile Texas
 Media




CASE:                WR-78,218-01
DATE FILED:          08/13/2012



CASE TYPE:           11.07HC



STYLE:               BADALL. CHRISONDATH


V.:




  APPELLATE BRIEFS



                            EVENT TYPE     DESCRIPTION            DOCUMENT
  DATE

iNO BRIEFS.




  CASE EVENTS




http://www.search.txcourts.gov/Case.aspx?cn=WR-78,218-01 &coa=coscca         3/27/2015
 DATE                         EVENT TYPE                 DESCRIPTION             DISPOSITION              DOCUMENT

                                                                                                          LETTER
                              STATUS         (INMATE                             DISMISSED     -   NON
 03/13/2015                                              PROSE
                              CORRES)                                            COMPLIANCE               [ PDF/57 KB 1


                                                                                                          LETTER


                                                                                                   NON-   (PDF/35 KB 1
                              STATUS         (INMATE                            I DISMISSED    -
  02/24/2015                                             PROSE
                              CORRES)                                            COMPLIANCE               NOTICE


                                                                                                          (PDF/102 KB ]


                                                         APPLICATION      FOR
                              SUPP/CLERK
  09/23/2013                                             WRIT    OF    HABEAS
                              RECORD
                                                         CORPUS - 11.07

                                                         APPLICATION      FOR
                                                                                 DISMISSED     -   NON-
  08/22/2012                  ACTION TAKEN               WRIT    OF    HABEAS
                                                                                 COMPLIANCE
                                                         CORPUS-11.07

                                                         APPLICATION      FOR
  08/13/2012                  WRIT RECEIVED              WRIT    OF    HABEAS
                                                         CORPUS-11.07




 CALENDARS



  SET DATE                                     CALENDAR TYPE                            REASON SET


  08/22/2012                                   STORED                                   WRIT STORED




  PARTIES



  PARTY                                        PARTYTYPE                                REPRESENTATIVE

                                               APPLICANT         (WRITS)/APPELLANT'S
  BADALL, CHRISONDATH
                                               (CASES)




  COURT OF APPEALS INFORMATION:



 COA CASE NUMBER                  09-05^30498-CR



 COA DISPOSITION:



 OPINION CITE:



 COURT OF APPEALS DISTRICT:       9TH COURT OF APPEALS




  TRIAL COURT INFORMATION



 COURT:                            75TH DISTRICT COURT



 COUNTY:                           LIBERTY



 COURT JUDGE:



 COURT CASE:                       CR24834-A




http://www.search.txcourts.gov/Case.aspx?cn=WR-78,218-01 &coa=coscca                                                      3/27/2015-'
w
    >  Net Data Corp A

Function:   Options



                              "'«iv>->i»n '

                                                                                                File No       CR24834-A
            Case No      CR24834-A

                      jSeq             Qate       ~"~                    Description
                                                                                                    Vol        Page
                      •Name
                                                                                                          I             4
                               C 07222013         AFFIDAVIT OF JOSEPH L. LANZA/SB                                           I




                               C B9132Q13 FINDINGS OF FACT AND CONCLUSIONS OF LAW/SB                      I
                                                                                                                       11 i i




                               C 09132B13 DOCKET SHEET/SB                                                 I             i|
                                C B9182Q13 PREPARED AND MAILED 1ST SUPPLEMENTAL RECORD/SB                 I           2021

                                                                                                          I             2
                                C 89182013        DOCKET SHEET/SB

                                C B9182013        COVER LETTER TO COA/SB                                  I             11


                                C 06192815        PER COA THIS CASE WHS DISMISSED FOR                                           i
                                                  NON COMPLIHNCE/fM /




                       Additional information


            Sequence \           \       Party Name                                      ~"'j   Date

            OK I Prior I imaging | Save                        Parties        View Money I Locate              Exit                 Help
                                      Case No.
                            (The Clerk of the convicting court will fill this line in.)



                  IN THE COURT OF CRIMINAL APPEAL^ 0# f EXAS
                   APPLICATION FOR A WRIT OF HABEAS CORPUS
               SEEKING RELIEF FROM FINAL FELONY CONVICTION
              UNDER CODE- OF CRIMINAL PROCEDURE* ARTICLE 11.07


NAME:      CHRISONDATH BADALL

DATE OF BIRTH:
PLACE OF CONFINEMENT: PACK-ONE UNIT, T.D.CJ.

TDC.I-CTD NUMBER:            1329319                           SID NUMBER:

(1)    This application concerns (check all that apply):
       K       a conviction                                   •         parole

       a       a sentence                                     a         mandatory supervision

       a       time credit                                    H         out-of-time appeal or petition for
                                                                        discretionary review


(2)    What district court entered the judgment of the conviction you want relief from?
       (Include the court number and county.)

           75th JUDICIAL DISTRICT,                     LIBERTY COUNTY, TEXAS

(3)    What was the case number in the trial court?
           CAUSE NO.        24,834


(4)    What was the name of the trial j udge?
           HON. C.T. HIGHT (Trial) and HON. CHAP CAIN (Bond Hearinq)




Revised: September 1,2011                                                                        ATC-11.07
                                        Case No.
                             (The Cleric of the convicting court will fill this line in.)



                  IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                 APPLICATION FOR A WRIT OF HABEAS CORPUS
               SEEKING RELIEF FROM FINAL FELONY CONVICTION
              UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07


NAME:       CHRISONDATH BADALL

DATE OF BIRTH:
PLACE OF CONFINEMENT: PACK-ONE UNIT, T.D.CJ.

TDCJ-CID NUMBER:              1329319                            SID NUMBER:

(1)    This application concerns (check all that apply):

       ca      a conviction                                     •         parole

       a       a sentence                                       a         mandatory supervision

       d       time credit                                      h         out-of-time appeal or petition for
                                                                          discretionary review


(2)    What district court entered the judgment of the conviction you want relief from?
       (Include the court number and county.)
            75th JUDICIAL DISTRICT,                     LIBERTY COUNTY, TEXAS

(3)    What was the case number in the trial court?
            CAUSE NO.        24,834


(4)    What was the name of the trial judge?
            HON. C.T. HIGHT (Trial) and HON. CHAP CAIN (Bond Hearinq)




Revised: September 1, 2011                                                                         ATC-11.07
(5)    Were you represented by counsel? If yes, provide the attorney's name:
         RICHARD "RACE-HORSE" HAYNES (Trial) JOSEPH L. LANZA (Appeal)

(6)    What was the date that the judgment was entered?
         SETEMBER 9,          2005


(7)    For what offense were you convicted and what was the sentence?
         MURDER        (55)   YEARS IMPRISONMENT

(8)    If you were sentenced on more than one count of an indictment in the same court at
       the same time, what counts were you convicted of and what was the sentence in each
       count?

                                              N/A




(9)    What was the plea you entered? (Check one.)

       o guilty-open plea            a guilty-plea bargain
       S not guilty                  a nolo contenderelno contest

       If you entered different pleas to counts in a multi-count indictment, please explain:

                                               N/A


(10)   What kind of trial did you have?

       • no jury                            8 jury for guilt and punishment

        a jury for guilt, judge for punishment

(11)   Did you testify at trial? If yes, at what phase of the trial did you testify?
         GUILT/INNOCENCE and PUNISHMENT

(12)    Did you appeal from the judgment of conviction?

        K yes                        o no




Revised: September 1, 2011                                                             ATC-11.07
       If you did appeal, answer the following questions:
       (A)      What court of appeals did you appeal to? ninth district of TEXAS
       (B)      What was the case number?         09-05-Q0498-CR
       (C)      Were you represented by counsel on appeal? Ifyes, provide the attorney's
                name:
                              JOSEPH L.   LANZA


     (D) What was the decision and the date of the decision? affirmed/1-31-0
(13) Did you file apetition for discretionary review in the Court of Criminal Appeals?
       m yes                         a no

       If you did file apetition for discretionary review, answer the foUowing questions:
       (A) What was the case number? pd-0552-07                                     __
       (B)      What was the decision and the date of the decision? DTSMISSED/6-20-07
(14) Have you previously filed an application for awrit of habeas corpus under Article
       11.07 of the Texas Code of Criminal Procedure challenging this conviction I
        a yes                         & no

        Ifyou answered yes, answer the following questions:
        (A)     What was the Court of Criminal Appeals' writ number?.           __£
        (B)      What was the decision and the date of the decision?
        (C) Please identify the reason that the current claims were not presented and
                 could not have been presented on your previous application.
                                                                                N/A




                                                                                      ATC-11.07
  Revised: September 1,2011
(15)   Doyou currently have any petition or appealpending in any other state or federal
        court?


        •   yes                        h no

        If you answered yes, please provide the name of the court and the case number:
                                        N/A


(16)    If you are presenting a claim for time credit, haveyou exhausted your
        administrative remedies by presenting your claim to the time credit resolution
        system of the Texas Department of Criminal Justice? (This requirement applies to
        any final felony conviction, including state jail felonies)

        • yes                          a no    N/A

        If you answered yes, answer the following questions:

        (A)       What date did you present theclaim?      N/A
        (B)       Didyou receive a decision and, if yes, what was the date of the decision?
                                                           N/A


        If you answered no, please explain whyyou have not submitted your claim:
                                                           N/A




(17)    Beginningon page 6, state concisely every legal ground for your claim that you are
        being unlawfully restrained, and then briefly summarize the facts supporting each
        ground. You must present each ground on the form application and a brief
        summary of the facts. Ifyour grounds andbriefsummary ofthefacts have notbeen
        presented on theform application, the Court willnot consider yourgrounds.




Revised: September 1.. 2011                                                            ATC-11.07
        If you have more than four grounds, use page 10 of the form, which you may copy
        as many times as needed to give you a separate page for each ground, with each
        ground numbered in sequence.

        You may attach a memorandum of law to the form application if you want to
        present legal authorities, but the Court will not consider grounds for relief in a
        memorandum of law that were not stated on the form application. If you are
        challenging the validity of your conviction, please include a summary of the facts
        pertaining to your offense and trial in your memorandum.




Revised: September 1,2011                                                        ATC-11.07
GROUND ONE:
          INEFFECTIVE ASSISTANCE OF TRIAL and/or APPEAL COUNSEL


(NOTE: Same Law Firm handled applicant's trial and appeal)

FACTS SUPPORTING GROUND ONE:


     Applicant's trial and/or appellate counsel's representation

was so deficient that it fell below an objective standard of

reasonableness, and there is a reasonable probability that, but

for counsel(s) unprofessional error(s) stated in points of

error (A) through (F) of applicant's MEMORANDUM IN SUPPORT of

application, the result of the trial and/or appellate proceedinq

would had been different, thus, violatinq applicant's 6th and 14th

amendment riqhts to the U.S. Constitution and Art.I, §10- of the

Texas Constitution.          _^_____                                —

See: (MEMORANDUM IN SOPPORT OF APPLICATION, page 1-      )




Revised: September 1, 2011                                    ATC-11.07